               Case 4:17-cv-05948-SBA Document 77 Filed 01/27/20 Page 1 of 5



1    JEAN E. WILLIAMS
     Deputy Assistant Attorney General
2    Environment & Natural Resources Division
     United States Department of Justice
3

4    LEILANI E. DOKTOR,
     Trial Attorney, HI Bar No. 11201
5    United States Department of Justice
     Environment & Natural Resources Division
6    150 M Street NE
     Washington, D.C. 20002
7
     Tel.: (202) 305-0447 / Fax: (202) 305-0506
8    leilani.doktor@usdoj.gov
     Attorneys for Defendants
9

10                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                    OAKLAND DIVISION
12
     STATE OF CALIFORNIA, by and through                Civ. No. 17-cv-05948-SBA
13   XAVIER BECERRA, ATTORNEY
     GENERAL; and STATE OF NEW
14   MEXICO, by and through HECTOR                      JOINT STIPULATED REQUEST FOR
     BALDERAS, ATTORNEY GENERAL,                        ORDER CHANGING TIME; [PROPOSED]
15       Plaintiffs,                                    ORDER

16      v.

17   UNITED STATES DEPARTMENT OF
     THE INTERIOR; OFFICE OF NATURAL
18   RESOURCES REVENUE; DAVID
19   BERNHARDT, Secretary of the Interior;
     and GREGORY GOULD, Director, Office
20   of Natural Resources Revenue,

21           Defendants.

22

23

24

25

26

27

28
     JOINT STIP. REQUEST FOR ORDER CHANGING TIME; [PROPOSED] ORDER
     California v. U.S. Dept. of the Interior, Case No. 17-cv-05948-SBA
                                                    1
               Case 4:17-cv-05948-SBA Document 77 Filed 01/27/20 Page 2 of 5



1                                          STIPULATED REQUEST
2           Pursuant to Civil Local Rules 6-1(b) and 6-2, defendants the U.S. Department of the

3    Interior; the Office of Natural Resources Revenue; David Bernhardt, in his official capacity as
4    United States Secretary of the Interior; and Gregory Gould, in his official capacity as Director of the
5    Office of Natural Resources Revenue (collectively, “Defendants”), defendant-intervenor American

6    Petroleum Institute (“Defendant-Intervenor”), plaintiffs, the State of California and the State of
7    New Mexico (collectively, “Plaintiffs”), and plaintiff-intervenors Natural Resources Defense
8    Council, Northern Plains Resource Council, The Wilderness Society, and Western Organization of

9    Resource Councils (collectively, “Plaintiff-Intervenors”), hereby stipulate as follows:
10          WHEREAS, Defendants have recently undergone a change in personnel;
11          WHEREAS, Defendants’ counsel are seeking to coordinate new personnel;

12          WHEREAS, Plaintiff-Intervenors filed a Motion to Enforce on January 15, 2020;
13          WHEREAS, the last day for Defendants and Defendant-Intervenor to respond to Plaintiff-
14   Intervenors’ Motion to Enforce is January 29, 2020;

15          WHEREAS, the parties agree that the time for filing Defendants’ and Defendant-
16   Intervenor’s response to the Motion should be continued one week to allow for Defendants’
17   coordination; and
18          WHEREAS, it is in the interest of judicial economy that all parties maintain the same

19   deadlines to respond;
20          IT IS HEREBY STIPULATED AND AGREED, subject to an order by this honorable court,
21   by and between undersigned counsel on behalf of the parties as follows:

22          Pursuant to Northern District Civil Local Rule 6-2:
23      (a) Defendants and Defendant-Intervenor shall file any responses to the Motion to Enforce on
24          or before February 5, 2020;

25      (b) Plaintiff-Intervenors shall file any reply to Defendants’ and Defendant-Intervenor’s response
26          on or before February 12, 2020.
27

28


     JOINT STIP. REQUEST FOR ORDER CHANGING TIME; [PROPOSED] ORDER                                         2
     California v. U.S. Dept. of the Interior, Case No. 17-cv-05948-SBA
              Case 4:17-cv-05948-SBA Document 77 Filed 01/27/20 Page 3 of 5



1    DATED: January 24, 2020                  Respectfully submitted,
2                                             JEAN E. WILLIAMS
                                              Deputy Assistant Attorney General
3                                             Environment & Natural Resources Division
4                                             United States Department of Justice

5                                                /s/ Leilani Doktor
                                              LEILANI E. DOKTOR,
6
                                              Trial Attorney, HI Bar No. 11201
7                                             United States Department of Justice
                                              Environment & Natural Resources Division
8                                             Natural Resources Section
                                              150 M Street NE
9
                                              Washington, D.C. 20002
10                                            Tel.: (202) 305-0447
                                              Fax: (202) 305-0506
11                                            leilani.doktor@usdoj.gov
12
                                              Attorneys for Defendants
13
                                              GARY J. SMITH (SBN 141393)
14                                            BEVERIDGE & DIAMOND, P.C.
                                              456 Montgomery Street, Suite 1800
15                                            San Francisco, CA 94104-1251
                                              Telephone: (415) 262-4000
16                                            Facsimile: (415) 262-4040
                                              gsmith@bdlaw.com
17
                                              /s/ James Auslander
18                                            PETER J. SCHAUMBERG, pro hac vice
                                              JAMES M. AUSLANDER, pro hac vice
19                                            BEVERIDGE & DIAMOND, P.C.
                                              1350 I St., N.W., Suite 700
20                                            Washington, DC 20005
                                              Telephone: (202) 789-6009
21                                            Facsimile: (202) 789-6190
                                              pschaumberg@bdlaw.com
22                                            jauslander@bdlaw.com

23                                            Attorneys for Intervenor-Defendants American
                                              Petroleum Institute, National Mining Association, and
24                                            Wyoming Mining Association

25                                            XAVIER BECERRA
                                              Attorney General of California
26                                            DAVID A. ZONANA
                                              Supervising Deputy Attorney General
27

28


     JOINT STIP. REQUEST FOR ORDER CHANGING TIME; [PROPOSED] ORDER                                    3
     California v. U.S. Dept. of the Interior, Case No. 17-cv-05948-SBA
              Case 4:17-cv-05948-SBA Document 77 Filed 01/27/20 Page 4 of 5



1                                             /s/ George Torgun
                                              GEORGE TORGUN,State Bar No. 222085
2                                             JOHN EVERETT , State Bar No. 259481
3                                             Deputy Attorneys General
                                              1515 Clay Street, 20th Floor
4                                             P.O. Box 70550
                                              Oakland, CA 94612-0550
5                                             Telephone: (510) 879-1002
                                              Facsimile: (510) 622-2270
6
                                              E-mail: George.Torgun@doj.ca.gov
7
                                              Attorneys for Plaintiff State of California,
8                                             by and through Xavier Becerra, Attorney General
9                                             HECTOR BALDERAS
10                                            Attorney General of New Mexico

11                                            /s/ Bill Grantham
                                              BILL GRANTHAM (pro hac vice)
12                                            Assistant Attorney General
13                                            201 Third St. NW, Suite 300
                                              Albuquerque, NM 87102
14                                            Telephone: (505) 717-3520
                                              E-Mail: wgrantham@nmag.gov
15
                                              Attorneys for Plaintiff State of New Mexico,
16
                                              by and through Hector Balderas, Attorney General
17
                                              /s/ Cecilia D. Segal
18                                            CECILIA D. SEGAL (SBN 310935)
                                              Natural Resources Defense Council
19                                            111 Sutter Street, 21st Floor
                                              San Francisco, CA 94104
20                                            Telephone: (415) 875-6112
                                              Fax: (415) 795-4799
21                                            E-mail: csegal@nrdc.org

22                                            AARON COLANGELO, pro hac vice
                                              Natural Resources Defense Council
23                                            1152 15th Street, NW, Suite 300
                                              Washington, DC 20005
24                                            Telephone: (202) 289-2376
                                              Fax: (415) 795-4799
25                                            E-mail: acolangelo@nrdc.org

26                                            Counsel for Plaintiff-Intervenors Natural Resources
                                              Defense Council, Northern Plains Resource Council,
27                                            The Wilderness Society, and Western Organization of
                                              Resource Councils
28


     JOINT STIP. REQUEST FOR ORDER CHANGING TIME; [PROPOSED] ORDER                                  4
     California v. U.S. Dept. of the Interior, Case No. 17-cv-05948-SBA
              Case 4:17-cv-05948-SBA Document 77 Filed 01/27/20 Page 5 of 5



1                                                ORDER
2          Having considered the parties’ Stipulated Request for Order Changing Time, and for good
3    cause shown,
4          IT IS SO ORDERED that:
5          1. Defendants and Defendant Intervenor shall file any responses to the Motion to Enforce
6              on or before February 5, 2020;
7          2. Plaintiff-Intervenors shall file any reply to Defendants’ and Defendant Intervenor’s
8              responses on or before February 12, 2020.
9
10
     Dated: January 27, 2020                    _________________________
11
                                                Saundra Brown Armstrong
12                                              United States District Judge
13
14

15
16
17
18

19
20
21

22
23
24

25
26
27

28


     JOINT STIP. REQUEST FOR ORDER CHANGING TIME; [PROPOSED] ORDER                                    5
     California v. U.S. Dept. of the Interior, Case No. 17-cv-05948-SBA
